Citation Nr: 0716720	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-03 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel



INTRODUCTION

The veteran had active military service from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Saint Petersburg, 
Florida.  

A November 2002 decision initially deferred consideration of 
dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318; however the appellant was 
mistakenly given benefits following that rating action.  The 
claim was initially adjudicated and denied in April 2003 and 
an administrative decision in January 2004 determined that 
the payments made were due to administrative error and the 
payments were discontinued.  The appellant subsequently 
perfected this appeal.  


FINDINGS OF FACT

1.  The veteran did not have a service-connected disability 
evaluated as 100 percent disabling for 10 years prior to his 
death, was not continuously rated as totally disabled for the 
five-year period after his separation from service, and was 
never a prisoner of war during such service.

2.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating decision that 
entitles her to DIC benefits.  

CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA in a September 2005 letter 
pertinent to her Dependency and Indemnity Compensation (DIC) 
claim under 38 U.S.C.A. § 1318.  This letter informed the 
appellant to send any pertinent evidence in her possession, 
informed her of the evidence required to substantiate the 
claim, the information required from her to enable VA to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence on her behalf, and that she should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Furthermore, in the January 2005 statement of the case and 
February 2006 supplemental statement of the case, the RO 
informed the appellant of the laws and regulations pertinent 
to her appeal and the reasons and bases for the denial of her 
claim.  Therefore, the Board finds that she was provided with 
the notice required by the VCAA.

All available evidence pertaining to the appellant's claim 
has been obtained.  The claims folder contains a copy of the 
veteran's death certificate, VA and private medical records, 
service medical records, Form DD 214 and other service 
personnel records, and statements from the appellant in 
support of her claim. The Board finds that VA has satisfied 
its duty to notify and to assist.  All obtainable evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims folder, and neither 
she nor her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to her 
claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the appellant's DIC claim, 
no effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  DIC

By way of history, the veteran was granted service connection 
in a May 1960 rating decision for post-operative residuals of 
ruptured nucleus pulposis L-4 and L-5 (lumbar spine 
disability), malaria, and laceration scar, left elbow.  He 
was originally assigned a 20 percent rating for his lumbar 
spine disability from May 1959, a temporary 100 percent 
rating from July 1959, and then reassigned a 20 percent 
rating from August 1959.  He was also assigned a 10 percent 
rating for malaria from July 1948 and a noncompensable rating 
from May 1949.  He also received a noncompensable rating for 
laceration scar, left elbow.  

Effective in September 1983, the RO increased the evaluation 
for lumbar spine disability to 40 percent.  A 40 percent 
rating was continued in a July 1992 rating decision.  In a 
November 1996 rating decision, the RO increased the rating 
from 40 to 60 percent disabling, effective June 1996.  In an 
August 1999 rating decision, the RO granted entitlement to 
individual unemployability benefits (TDIU), effective October 
1998.  The veteran died in August 2002.  

In April 2003, the RO denied DIC benefits under 38 U.S.C.A. 
§ 1318 and the appellant appealed.  She essentially contends 
that the veteran should have been rated at 100 percent 
disabling for more than 10 years prior to his death, thus 
entitling her to DIC benefits under 38 U.S.C.A. § 1318.

In general, under 38 U.S.C.A. § 1318, VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of nonservice-connected causes, if 
the veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  See 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006).

Upon review, the veteran was not a former prisoner of war.  
He was not rated by VA as totally disabled for a continuous 
period of at least 10 years immediately preceding death, and 
was not continuously rated as totally disabled for a period 
of not less than five years from the date of his discharge 
from active duty.  Indeed, at the time of his death, the 
veteran was receiving TDIU benefits from October 1998.

In her notice of disagreement and substantive appeal, the 
appellant essentially asserted that the veteran should have 
been receiving TDIU benefits for more than 10 years prior to 
his death.  

In Rodriquez v. Nicholson, 19 Vet. App. 275 (2005), United 
States Court of Appeals for Veterans Claims (Court) rued that 
hypothetical entitlement must be considered and applied with 
respect to claims for DIC under 38 U.S.C.A. § 1318 filed 
prior to January 21, 2000.  On and after that date, 
hypothetical entitlement claims are not authorized.  In this 
case, the 38 U.S.C.A. § 1318 claim was filed after January 
21, 2000.  As such, appellant's hypothetical entitlement 
claim of TDIU is not authorized.  

In a May 2006 written statement, the appellant's 
representative asserted clear and unmistakable error (CUE) in 
a prior RO rating decision.  Specifically, the appellant's 
representative indicated that CUE was made by rating decision 
dated in August 1996 whereby the RO assigned a 60 percent 
rating for lumbar spine disability, effective June 23, 1996.  
It is argued that the effective date assigned, June 23, 1996, 
is incorrect and that February 29, 1996, the date of the 
claim for increased rating, should be the correct effective 
date for the assigned 60 percent rating.  

Under 38 C.F.R. § 3.22(b), "entitled to receive" means that 
the veteran filed a claim for disability compensation during 
his or her lifetime and one of the following circumstances is 
satisfied: (1) The veteran would have received total 
disability compensation at the time of death for a service-
connected disability rated totally disabling for the period 
specified in paragraph (a)(2) of this section but for clear 
and unmistakable error committed by VA in a decision on a 
claim filed during the veteran's lifetime; or (2) additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) 
of this part for the relevant period specified in paragraph 
(a)(2) of this section.  38 C.F.R. § 3.22 (2006).

Upon review, the appellant's CUE argument does not satisfy 
38 C.F.R. § 3.22(b).  Although alleging CUE in a decision on 
a claim filed during the veteran's lifetime, the effective 
date requested by the appellant's representative, February 
29, 1996, is still less than 10 years from the date of death 
and therefore, not entitling the appellant to DIC benefits 
under 38 U.S.C.A. § 1318.  The Court of Appeals for the 
Federal Circuit (Federal Circuit) stated that there are two 
requirements to establish a CUE claim: (1) the alleged error 
must have been outcome determinative; and (2) the error must 
have been based upon the evidence of record at the time of 
the original decision.  Cook v. Principi, 318 F.3d 1334, 1344 
(Fed. Cir. 2002) (citations omitted).  It is apparent from 
its face that this alleged error would not change the 
disposition of the appellant's dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 claim.  As an aside, it is noted that when the veteran 
did apply for TDIU in October 1996, he indicated that he last 
worked full time in August 1996 and became too disabled to 
work that same month.  This was less than 10 years prior to 
his death.  

The Board can find no legal basis under which to grant a 
claim for DIC benefits pursuant to 38 U.S.C.A. § 1318.  In a 
case such as this, where the law, not the evidence, is 
dispositive, the appeal must be denied due to the absence of 
legal merit or on the basis of a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


